Bijur, J.
The substantial question involved in Goetting v. Normoyle, 191 N. Y. 368, was whether the bond provided to be given by section 687 of the Greater New York charter (as it read prior to 1908) was a bond merely of indemnity to the city against the wife and children becoming a public charge, or whether it constituted an obligation to pay a definite sum, in any event, during the yearly period. By a narrowly divided court, it was held to be merely a bond' of indemnity; but the majority opinion, as I read it, impliedly, and perhaps expressly, recognizes the right of the Legislature to require the bond to be given in the form of an absolute obligation.
It appears to me that- by the amendment (Laws of 1908, chap. 357) specifically providing that the city need not prove that it has been put to a loss, but that the mere nonpayment of the amount specified in the bond shall be a breach and the measure of damage shall be the amount unpaid, the Legislature virtually changed the character of the bond into one calling for a fixed payment rather than an indemnity.
I believe, therefore, that the judgment rendered below was proper and should be affirmed, with costs.
Judgment affirmed, with costs.
Gut, J., concurs.